DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abhay A. Watwe on 03/24/2022.
The application has been amended as follows: 
On Claim 1, line 12, immediately after “identity” the following has been added: 
--the at least one operational parameter representing at least one of a clamping force, a cutting speed, or a feed rate associated with the fabrication device—
Claims 11-15 and 18 have been cancelled.
REASONS FOR ALLOWANCE
Claims 1, 5-10, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Mutch et al. US 2011/0262240 (hereafter--Mutch--) is the closest art of record.
In regards to claim 1, Mutch discloses a fabrication system (refer to the fabrication system or components located inside 10) for a key making machine (10), comprising: a housing (12) having a slot (20) configured to receive (at least a shank portion 32 of) a key blank (24); a receiving unit (or clamping assembly 64 on which the key blank is received and clamped therein) configured to accept a shank (32) of the key 
Mutch fails to disclose that the identity confirmation unit is configured to “scan an index associated with the key blank at a location outside of the housing, the index including a bar code for a sales transaction of the key blank”.
A modification of the device of Mutch to have the identity confirmation unit be configured to scan an index associated with the key blank that includes a bar code for sales transaction of the key blank, at a location outside of the housing would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
In regards to claims 6 and 7 Almblad et al. US 5,807,042 (hereafter--Almblad--) is the closest art of record.
In regards to claim 6, Almblad discloses a fabrication system (refer to the fabrication system or components inherently disposed inside Almblad key making machine) for a key making machine, comprising: a housing (inherently disclosed) having a slot (81) configured to receive a key blank (78); a receiving unit (80) configured to accept a shank of the key blank at the slot (81); a fabrication device (refer to the cutters that machine the key blank) located within the housing and configured to make a pattern of notches in the shank of the key blank; and a confirmation unit (refer to unit 72 and all of its elements as in Figures 6 and 8) configured to determine (via element 
Almblad fails to disclose that the identity confirmation unit is configured to “scan an index associated with the key blank at a location outside of the housing, the index including a bar code for a sales transaction of the key blank”.
A modification of the device of Almblad to have the identity confirmation unit be configured to scan an index associated with the key blank that includes a bar code for sales transaction of the key blank, at a location outside of the housing would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
In regards to claim 7, Almblad discloses a machine for making notches in a key blank (refer to the overall key cutting machine disclosed by Almblad), comprising: a fabrication module (refer to the system of cutters/computer/etc. in charge of manufacturing by cutting a key blank, such as and not limited to: rotary cutting wheel 102) configured to make a pattern of notches in a shank of the key blank (78) based on an image of an existing key (refer to the disclosure of Almblad and Figure 1); and a confirmation unit (refer to unit 72 and all of its elements as in Figures 6 and 8) configured to: determining (via element 87)  whether the key blank (78) has been inserted in an upside down orientation (i.e. if the key blank is inserted upside down, the upside down being with the shank first, rather than the head) based on detecting a presence or an absence of an index (94) on a head of the key blank (see Figure 9); and (thereby being capable of) selectively reject the key blank as the key blank is inserted into 
Almblad fails to disclose that the identity confirmation unit is configured to “scan an index associated with the key blank at a location outside of the housing, the index including a bar code for a sales transaction of the key blank”.
A modification of the device of Almblad to have the identity confirmation unit be configured to scan an index associated with the key blank that includes a bar code for sales transaction of the key blank, at a location outside of the housing would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722